Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 13, 1974, convicting him of attempted robbery in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. Defendant was not deprived of his right to a speedy trial. In computing the time to be excluded from the six-month period set forth in CPL 30.30, a reasonable period for the trial of other charges must be included (CPL 30.30, subd 4, par [a]). Defendant was indicted separately for robbery and murder. Within six weeks of the conviction on the murder indictment, the District Attorney was ready for trial on the robbery indictment herein. The period of time for the trial of the murder charge was not unreasonable after considering the factors in People v Taranovich (37 NY2d 442). Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.